UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, DC 20549 Form10-K(Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March31, 2008 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-145211 Charleston Basics,Inc. (Exact name of registrant as specified in its charter) Delaware(State or Other Jurisdiction of Incorporation or Organization) 20-4748555(IRS Employer Identification No.) 1701 Avenue I, Brooklyn, NY(Address of Principal Executive Offices) 11230(Zip Code) (800)975-8204(Registrant's Telephone Number, Including Area Code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes ýNo o Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesýNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check One): Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.).YesoNoý As of June 25th, 2008, the aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was $20,860, computed on the basis of the price at which the common equity was last sold ($0.50 per share). As of June 25th, 2008, the registrant had 6,043,720 , shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: Prospectus filed pursuant to rule 424(B)(3), Registration # 333-145211on April 17th 2008. Table of Contents PART I 1 Item1. Business 1 Item1A. Risk Factors 4 Item1B. Unresolved Staff Comments 9 Item2. Properties 9 Item3. Legal Proceedings 9 Item4. Submission of Matters to a Vote of Security Holders 10 PART II 10 Item5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item6. Selected Financial Data 11 Item7. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item7A. Quantitative and Qualitative Disclosures About Market Risk 13 Item8. Financial Statements and Supplementary Data 13 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 13 Item9A(T). Controls and Procedures 13 PART III 13 Item10. Directors, Executive Officers and Corporate Governance 13 Item11. Executive Compensation 15 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item13. Certain Relationships and Related Transactions, and Director Independence 17 Item14. Principal Accounting Fees and Services 18 PART IV 20 Item15. Exhibits, Financial Statement Schedules 20 Forward-Looking Statements From time to time, we may provide information, whether orally or in writing, including certain statements in this Annual Report on Form10-K, which are deemed to be "forward-looking" within the meaning of the Private Securities Litigation Reform Act of 1995 (the "Litigation Reform Act"). These forward-looking statements and other information are based on our beliefs as well as assumptions made by us using information currently available.
